In an action to recover damages for the seduction of a fifteen-year-old minor daughter, carnal intercourse and rape are alleged in separate counts, each alleging that "whereby as a direct and proximate result of the defendant's said act the said plaintiff lost and was deprived of the services and earnings of his said daughter" and "until she reaches the age of twenty-one years." Pregnancy and the birth of a child as a proximate result of defendant's illegal acts, and resulting expenditures by the father because thereof are alleged. On a plea of the general issue, verdict and judgment were rendered awarding $3,000.00 damages to the father. On writ of error the defendant below presents numerous questions which have been duly considered; but in view of the nature of the *Page 104 
case, the pleadings and evidence will not be here detailed. See C.M. Shaw v. Louisa Fletcher, by her next friend, filed at this term.
A cause of action is stated under the common law in force in this State and there is ample legal evidence to sustain a verdict for the plaintiff. No material or harmful error of law of procedure is made to appear except as to the amount, of damages awarded. If plaintiff enters a remittitur of two thousand dollars the judgment will stand affirmed for the remainder of the judgment, otherwise the judgment will stand reversed for a new trial as to the amount of damages.
It is so ordered.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur.
TERRELL, C. J., concurs in the opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.